 In the Matter Of WILSON & Co.andUNITED MEAT WORKERS LOCALINDUSTRIAL UNION No. 635, AFFILIATED WITH TILE COMMITTEE FORINDUSTRIAL ORGANIZATIONIn the Matter Of WILSON & Co.andCOMMITTEE FOR INDUSTRIAL ORGAN-IZATION, ON BEHALF OF THE EMPLOYEESOFWILSON & Co.'In the MatterofGOTHAM HOTEL SUPPLY Co.andUNITED MEATWORKERS, L. I. U. 635, C. I. 0.2CasesNos. R-929 to R-936, inclusive.Decided November 4, 1938Meat Packing and Distributing Industry-Investigation of Representatives:controversy concerning representation of employees:refusal by employer torecognize union as exclusive representative-UnitsAppropriate for CollectiveBargaining:processing and operative employees of each distributing plant-Representatives:proof of choice:membership in union;comparison of employeelistswith membershipcards-Certiflea tior of Repiesentatives:in six distributingplants upon proof of majority representation-ElectionsOrdered:in two dis--tributing plants.Mr. Daniel Baker,for the Board.Mr. James D. Cooney,of Chicago, Ill., for the Company.Mr. James Sinclair,of Brooklyn, N. Y., for the United.Mr. Guy Farmer,of counsel to the Board.DECISIONCERTIFICATION OF REPRESENTATIVESANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn October 28 and November 1, 1937, and January 24, 1938,United Meat Workers Local Industrial Union No. 635, herein calledthe United, filed with the Regional Director for the Second Region(New York City) seven petitions each alleging, respectively, that a'The petition in this case was amended at the hearing to designate the petitioner asUnited Meat Workers Local Industrial Union No 635.RThe petitioner here is identical with the petitioning union in Cases Nos. R-929, 8-931,R-932, R-933, R-934, and R-935, above.9 N. L. R. B., No. 59.650 DECISIONS AND ORDERS651question affecting commerce had arisen concerning the representationof employees of Wilson & Co., herein called the Company, in its sevenbranch houses at 46 10th Avenue, New York City; 645 Brook Avenue,New York City ; 2276 12th Avenue, New York City ; 156 Fort GreenePlace, Brooklyn; 114 North 6th Street, Brooklyn; 93-04 151st Street,.Jamaica, Long Island; and 161 2nd Street, Mineola, Long Island.On February 8, 1938, the United filed a similar petition with the saidRegional Director concerning the representation of employees of theCompany in an additional branch in New York City known asGotham Hotel Supply Co.Each of the petitions requested an inves-tigation and certification of representatives pursuant to Section 9 (c),of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On April 13, 1938, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an investigation with re-spect to each petition and authorized the Regional Director to conductit and to provide for an appropriate hearing upon due notice, and act-ing pursuant to Article III, Section 10 (c) (2), of said Rules andRegulations,'further ordered that the cases be consolidated for thepurpose of hearing.On June 17, 1938, the Regional Director issued a notice of hearing,copies of which were duly served upon Wilson & Co., upon GothamHotel Supply Co., upon the United, and upon Employees CouncilUnion, herein called the Council, a labor organization claiming torepresent employees directly affected, by the investigation.8A noticeof postponement was thereafter issued, pursuant to which a hearingwas held on July 7, 1938, at New York City, before Paul Davier, theTrial Examiner duly designated by the Board.The Board and theCompany were represented by counsel, the United by its president,and all participated in the hearing.The Council did not appear atthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.Prior to the hearing, the Company filed itsseveral answers denying the material allegations of the respectivepetitions.At the conclusion of the hearing, the Company movedthat the petitions be dismissed on the ground that the evidenceshowed that no question affecting commerce concerning the represen-tation of its employees had arisen.Ruling on said motion was re-served.The motion is hereby denied.During the course of the hear-ing, the Trial Examiner made several other rulings on motions andon objections to the admission of evidence.The Board has reviewed8The petition concerning Gotham Hotel Supply Co , only, named the Council as a labororganization claiming to represent employees of the Company in that plant. ,652NATIONALLABOR RELATIONS BOARDthe rulings and finds that no prejudicial errors were committed.The rulings are hereby affirmed. Pursuant to the request of theCompany and upon due notice to all parties, oral argument was setfor October 6, 1938, at Washington, D. C.None of the parties ap-peared, but in lieu of appearance the Company submitted a brief.The arguments contained therein have been considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYWilson & Co., a Delaware corporation, with its principaloffice atChicago,Illinois, ischiefly engaged in purchasing and slaughteringlivestock and processing and distributing meats and meat products.It is the third largest meat packing concern in the United States,handling about 6 per cent of the Federal inspected slaughter andhaving annual sales of approximately $250,000,000.The Companyoperates eight packing houses in as many States.A substantial pro-portion of the livestock slaughtered at these packing houses, except-ing two smalleroneslocated in Georgia and California,originatesoutside the States in which the packing houses are located.The Company's products are distributed largely by 90 branchhouses located throughout the eastern section of the UnitedStates.Here we are concerned with seven such branch houses and with theGotham Hotel Supply Co. plant which together comprise all theCompany's distributing plants in the metropolitan district of NewYork City.The seven branch houses receive their meats and meat productsalmost exclusively from packing houses of the Company at Chicago,Illinois; Albert Lea, Minnesota; and Cedar Rapids, Iowa, and in turnselldirectly to local retail butchers and jobbers.All these opera-tions are conducted under the supervision of a district manager ofthe Company.Gotham Hotel Supply Co., a Delaware corporation, is a whollyowned subsidiary of the Company andits salesand labor policiesare directed from the Company's Chicago office. It supplies cutmeats and meat products to hotels, restaurants, steamshiplines, andrailway dining car service.Although the local manager of thisplant is authorized to purchase meats anywhere in the local market,.the evidence shows that he draws upon the Company's products inpreference to those of outside firms when they are available.During 1937 the distributing plants here involved together soldabout 95 million pounds of meat and meat products, most of whichsales were made within the metropolitan area. DECISIONS AND ORDERS653H. THE ORGANIZATIONINVOLVED'United Meat Workers Local Industrial Union No. 635 is a labororganization affiliated with the Committee for Industrial Organiza-tion, admitting to membership processing and operative employeesof the Company, excluding supervisory employees, clerical employees,and salesmen.III.THE QUESTION CONCERNING REPRESENTATIONBeginning in December 1937, James Sinclair, president, and otherrepresentatives of the United, held a series of conferences withC. S. Briggs and Maury Hopkins, district manager and head of theindustrial relations department, respectively, of the Company.Atthese conferences the United offered to submit proof of its majorityand requested formal recognition as the exclusive bargaining repre-sentative of the Company's employees at each of the eight metropoli-tan plants.Briggs and Hopkins declined the offer of proof andrefused to grant the requested recognition.Both Briggs and Hop-kins stated at the hearing that they did not know whether or not theUnited represented -a majority of the Company's employees.We find that a question has arisen concerning the representationof employees of the Company in the seven branch houses and theGotham Hotel Supply Co.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructingcommerce.and the free flow of commerce.V. THE APPROPRIATE UNITSThe Company and the United agreed at the hearing that the proc-essing and operative employees of the Company in each of the eightplants here involved, including chauffeur luggers, scalers, shippingclerks, cutters, egg handlers, sausage workers, and ham workers, andexcluding supervisory employees, clerical employees, and salesmen,,constitute a separate unit appropriate for collective bargaining. Inaddition, in its petition concerning Gotham Hotel Supply Co., theeEmployees Council Union was named in the petition in the matter of Gotham HotelSupply Co as a labor organization claiming to represent employees directly affected by theinvestigation.It took no part in the proceedings,however, nor was any evidence pre-sented relative to its affiliation,membership,or jurisdiction. 654NATIONAL LABOR RELATIONS BOARDUnited requested that schoctim,6 be excluded from the appropriateunit in that plant.The stipulation between the Company and theUnited does not mention schoctim nor was any evidence concerningthem presented at the hearing. It does not appear that any of the'remaining seven plants employ schoctim. In accordance with our pre-vious decision involving a similar unit,° we shall exclude schoctimfrom the appropriate units.We find that the processing and operative employees in the eightabove-describeddistributingplants of the Company, includingchauffeur luggers, scalers, shipping clerks, cutters, egg handlers, sau-sage workers, and ham workers, and excluding supervisory employees,clerical employees, salesmen, and schoctim, constitute separate unitsappropriate for the purposes of collective bargaining, and that saidunits will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining and other-wise effectuate the policies of the Act.°VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing, separate lists of the employees of the Companywithin the eight appropriate units on July 6, 1938, were furnishedby counsel for the Company and introduced in evidence.Membershipcards of the United for each of the eight plants were then intro-duced in evidence.The signatures appearing thereon were verifiedby Herman Hoffman, United organizer.Comparison of the employee lists with the membership cards forthe respective plants discloses the following :lantNumberof em-ployeesinas pro-priateunitumberofUnitedmembers647 Brook Avenue, New York City__________________181546 10th Avenue, New York City_____________________992276 12th Avenue, New York City___________________1010156 Ft. Greene Place, Brooklyn, New York -----------75114 North 6th Street, Brooklyn, New York -----------7593-04 151st St., Jamaica, Long Island, New York_____118161 2nd Street, Mineola, Long Island, New York ------4320Gotham Hotel Supply Co., New York City___________114It appears froln the foregoing table that a majority of the em-ployees in the appropriate unit in the first six ofthe eightdistributingplants listedabove have designated the Unitedas their bargaining6 "Schoctim"is a Hebrew term describing persons who slaughter livestock in accordancewith Hebrew ritual for the preparation of Kosher meats.6Matters of Donahy Packing Company,Klinck Packing Company, Inc., Jacob Dold Pack-ing CompanyandUnited Butchers,Meat Cutters and Packers Local 105,3 N. L. R. B. 354.7SeeMatter of Armour &Co. andCommittee for Industrial Organization, 4N. L, R. B.951. DECISIONSAND ORDERS655agent.We find that the United has been designated and selectedby a majority of the employees in the appropriate unit in each ofthe six said plants as their representative for the purposes of collec-tive bargaining.It is, therefore,the exclusive representative of all-the employees in such units for the purposes of collective bargaining,and we willso certify.The above comparisondoes not show that a majority of the em-ployees in the appropriate unit in the Mineola plant and the GothamHotel SupplyCo. plant aremembers of the United.The United-claims,however, thatamajority of the employees at both of theseplants desire it to represent them for bargaining purposes.We findthat thequestionwhich hasarisen concerning the representation ofemployees in the 161 2nd Street, Mineola,LongIsland, plant and the'GothamHotelSupply Co.plant can best be resolvedby theholdingof an election by secret ballot to determine whether the employees inthe appropriate unit at each of said plants wish the United to repre-sent them.The employees in the appropriate unit in each of thesetwo plants employed during the last pay-roll period of each of therespective plants next preceding the date of this Direction shall beeligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Wilson & Co., within the meaning of Section9 (c) and Section 2 (6) and (7) of the National Labor Relations Act,in each of the following distributing plants : 647 Brook Avenue, NewYork City; 46 10th Avenue, New York City ; 2276 12th Avenue, Ne«York City; 156 Ft. Greene Place, Brooklyn, New York; 114 North6th Street, Brooklyn, New York; 93-04 151st St., Jamaica, LongIsland, New York; 161 2nd Street, Mineola, Long Island, New York;and Gotham Hotel Supply Co., New York City.2.The processing and operative employees of the Company in therespective aforesaid distributing plants, including chauffeur luggers,scalers, shipping clerks, cutters, egg handlers, sausage workers, andham workers, and excluding supervisory employees, clerical employees,salesmen, and schoctim, constitute separate and distinct units appro-priate for the purposes of collective bargaining, within the meaning ofSection 9 (b) of the National Labor Relations Act.3.United Meat Workers Local Industrial Union No. 635 is theexclusive representative of all the employees in each such unit in thefirst six of the eight plants named in paragraph1, supra,for the pur-poses of collective bargaining, within the meaning 'of Section 9 (a)of the National Labor Relations Act. -656NATIONAL LABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that UnitedMeatWorkers Local IndustrialUnion No. 635,has been designated and selected by a majority of theprocessing and operative employees of Wilson&Co., including chauf-feur luggers, scalers,shipping clerks,cutters, egg handlers, sausageworkers, and ham workers,and excluding supervisory employees,clerical employees,salesmen,and schoctim,as their representative forcollective bargaining in each of the following plants : 647 Brook Ave-nue, New York City; 46 10th Avenue, New York City; 2276 12thAvenue, New York City; 156 Ft. Greene Place, Brooklyn, New York;114 North 6th Street, Brooklyn, New York; and 93-04 151st St.,Jamaica, Long Island, New York; and that,pursuant to the provisionsof Section 9 (a) of the Act, United Meat Workers Local IndustrialUnion No. 635 is the exclusive representative of all such employees ineach unit for the purposes of collective bargaining in respect to ratesof pay, wages,hours of employment,and other conditions ofemployment.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat.449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwithWilson & Co., separate elections by secret ballot shall be con-ducted within fifteen(15) days from the date of this Direction, underthe direction and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations,among the processing and operative employees of theCompany employed during the respective last pay-roll periods nextpreceding the date of this Direction at the 161 2nd Street,Mineola,plant and the Gotham Hotel Supply Co. plant, respectively, includ-ing chauffeur luggers,scalers, shipping clerks, cutters,egg handlers,sausage workers,and ham workers,and excluding supervisory em-ployees, clerical employees,salesmen, and schoctim,and those whohave, since quit or been discharged for cause,to determine whether DECISIONS AND ORDERS657or not such employees desire to be represented by United Meat`YorkersLocal IndustrialUnion No. 635, for the purposes ofcollective bargaining.MR. EDWIN S. SMITH took no part in the consideration of the-above Decision, Certification of Representatives, and Direction ofElections.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONSNovember 19, 1938,On November 4, 1938, the National Labor Relations Board, herein,called the Board, issued its Decision, Certification of Representatives,and Direction of Elections in the above-entitled consolidated pro-ceeding, the elections to be held at the 161 2nd Street, Mineola plantand the Gotham Hotel Supply Co. plant, respectively, of the Com-pany within fifteen (15) days from the date of the Direction, underthe direction and supervision of the Regional Director for the Second_Region (New York City). The Board, having been advised by theRegional Director that a longer period is necessary with respect to.the Gotham Hotel Supply Co. plant, hereby amends its Direction of-Elections by extending the period within which the election shall beconducted at the Gotham Hotel Supply Co. plant, only, to such time-as the Board may in the future direct.MR. EDWIN S. SMITH took no part in the consideration of the aboveAmendment to Direction of Elections.9 N. L R. B, No. 59a